DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “floater” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “1” has been used to designate both “gas cabin” and “floater”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The disclosure mentions an “FW blade” made by the inventor multiple times but does not give any details about the blade. What is an FW blade and specifically what is FW? 
Paragraph 0019, the disclosed “a complete of the water turbine is connected to a bottom of the horizontal frame” appears to be an error. What is a complete of the water turbine?
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7, “a complete of the water turbine is connected to a bottom of the horizontal frame” appears to be an error. What is a “complete of the water turbine?”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim 8 recitation, “the blade is FW blade” is unclear because the specification does not define the FW blade. References to the FW blade in the specification only disclose the FW blade is made by the inventor. What is an FW blade and specifically what is FW?
For examining purposes the Examiner is interpreting the FW blade as any typical blade known in the wind and water turbine art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 106246461 A), in view of Yibo (WO 2018/049827 A1).
Regarding claim 1, Lin discloses a power device for increasing low flow rate fluid utilization efficiency, comprising: 
a load-bearing body (1, 7 of Figures), 
a truss (3 of Figures) rotatably connected to the load-bearing body, 
at least two wind wheels (6 of Figures) connected to the truss, and 
a windshield device (5 of Figure 1) located between the wind wheels, 

Lin does not explicitly disclose the wind wheels have opposite rotation directions.
Yibo discloses the wind wheels have opposite rotation directions (Page 14, second paragraph).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the wind wheels of Lin have opposite rotation directions, as taught by Yibo, to produce mutual reversal around the column [Yibo: Page 16, third paragraph].
Regarding claim 2, Lin discloses wherein the wheel frame (6-3 of Figures) of the wind wheel (6 of Figures) is a spindle-containing wheel frame (see Figure 1,3) or 
a spindle-free wheel frame; 
when the wheel frame is the spindle-containing wheel frame, the wheel frame of the wind wheel comprises a spindle (6-1 of Figures) and cantilevers (6-3 of Figures), one end of the cantilever is directly or indirectly connected to the spindle, and the other end of the cantilever is directly or indirectly connected to the blade (6-4 of Figures); 

Regarding claim 4, Lin discloses wherein the truss comprises a plurality of cross beams (3 of Figures) and a plurality of upright columns (see Figure 1) to support the plurality of cross beams.
12a.	Regarding claim 18, Lin discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the truss further comprises a plurality of inclined struts.
Yibo discloses wherein the truss (8 of Figures) further comprises a plurality of inclined struts (see Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the truss of Lin comprise a plurality of inclined struts, as taught by Yibo, to hold up the weight of the structure and to resist the external loads pushing down upon the structure.
Regarding claim 7, Lin discloses wherein the load-bearing body (1, 7 of Figures) is placed on ground or under water, floats on water surface, stands on water bottom while protrudes out from water surface, or floats in air; 
when the load-bearing body is placed on ground or under water, the load-bearing body comprises a tower (7 of Figures) standing on the ground, or comprises a base located under the water and a tower fixedly connected to the base, a top of the tower is connected to the truss (3 
when the load-bearing body floats on water surface, the load-bearing body comprises a plurality of buoys and a horizontal frame fixedly connected onto the buoys, a bottom surface of the horizontal frame is connected to the truss, the wind wheels are connected to the truss, and the first windshield device is connected to the truss, thereby obtaining a water turbine (the claims do not require the load-bearing body to be this particular choice); or 
the load- bearing body comprises a plurality of buoys, a horizontal frame fixedly connected onto the buoys, and a tower standing on the horizontal frame, a top of the tower is connected to the truss, the wind wheels are connected to the truss, and the first windshield device is connected to the truss, thereby obtaining a wind turbine; or 
a complete of the water turbine is connected to a bottom of the horizontal frame of the wind turbine, thereby obtaining a wind and water dually useful turbine; 
when the load-bearing body stands on water bottom while protrudes out from water surface, the load-bearing body comprises a plurality of pillars standing in water and a horizontal frame fixedly connected to portions of the pillars protruded out from the water surface, a bottom surface of the horizontal frame is connected to the truss, the wind wheels are connected to the truss, and the first windshield device is connected to the truss, thereby obtaining a water turbine (the claims do not require the load-bearing body to be this particular choice); or 
the load-bearing body comprises a plurality of pillars standing in water, a horizontal frame fixedly connected to portions of the pillars protruded out from the water surface, and a 
a complete of the water turbine is connected to a bottom of the horizontal frame of the wind turbine, thereby obtaining a wind and water dually-useful turbine; 
when the load-bearing body floats in air, the load-bearing body comprises a floater floating in the air and a rope tied to the floater; the truss is connected to the rope, the wind wheels are connected to the truss, and the first windshield device is connected to the truss, thereby obtaining a wind turbine floating in the air; the wind turbine is anchored on ground or a building on the ground via an anchor cable (the claims do not require the load-bearing body to be this particular choice).
Regarding claims 8, 9, 10, 13, Lin discloses wherein two to five blades (6-4 of Figures) are uniformly distributed at the periphery of the wheel frame (6-3 of Figures) (claim 8).
Lin does not explicitly disclose the blade is FW blade having a high efficiency at low flow rate (claim 8);
wherein the wheel frame has a multi-row structure, the cantilevers of the wheel frame are arranged in rows, each blade has a plurality of sections, a number of the sections is corresponding to a number of the rows of the cantilevers, each section of the blade is disposed at ends of the corresponding cantilevers located in adjacent rows (claim 9);
wherein a floating water turbine set is formed by a plurality of the floating water turbines constituted by the load-bearing body floating on the water surface (claim 10);
(claim 13).
Yibo discloses the blade is FW blade having a high efficiency at low flow rate (Page 16, paragraph 3) (claim 8);
wherein the wheel frame has a multi-row structure, the cantilevers of the wheel frame are arranged in rows, each blade has a plurality of sections, a number of the sections is corresponding to a number of the rows of the cantilevers, each section of the blade is disposed at ends of the corresponding cantilevers located in adjacent rows (see Figures 6-7) (claim 9);
wherein a floating water turbine set is formed by a plurality of the floating water turbines constituted by the load-bearing body floating on the water surface (see Figure 11) (claim 10);
wherein the load-bearing body comprises a bridge or a load-bearing member which has been established on the water (see Figure 11) (claim 13).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a multi-row structure in the apparatus of Lin and have a floating water turbine set is formed by a plurality of the floating water turbines constituted by the load-bearing body floating on the water surface, as taught by Yibo, to provide an increased power capacity of the system by using multiple wind turbines, and ensures the low center of gravity requirement for the floating platform, reducing the cost of high-power utilization of high-quality wind energy on the water surface [Yibo: Page 16, third paragraph].
Regarding claim 11
Regarding claim 12, Lin discloses further comprising a buoyancy-producing gas cabin, the wheel frame of the water turbine is connected to the buoyancy-producing gas cabin. (the claims do not require the load-bearing body to be this particular choice)
16a.	Regarding claim 20, Lin discloses wherein a shape of the gas cabin is a cylindrical shape, a conical shape, or a spherical crown shape. (the claims do not require the load-bearing body to be this particular choice)
Regarding claim 14, Lin discloses wherein a sealed hollow cavity is defined in the windshield device (5 of Figure 1).
Regarding claim 15, Lin discloses wherein the first windshield device (5 of Figure 1) is a planar plate, a curved plate, an arc-shaped plate, a triangular prism formed by planar plates, by curved plates, by arc-shaped plates, by two curved plates and one planar plate, by two planar plates and one curved plates, a half-cylinder, a trapezoidal prism, a cylinder, a cylindroid, or a column having a sinuous surface (see Figure 1).
Regarding claim 16, Lin discloses wherein a number of the wind wheels disposed at two sides of the rotation axis of the truss are the same, and the wind wheels are symmetrically located at the two sides of the rotation axis of the truss (see Figure 1).
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 3 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a power device for increasing low flow rate fluid utilization efficiency as recited by independent claim 1, comprising:
a load-bearing body, 
a truss rotatably connected to the load-bearing body, 
at least two wind wheels connected to the truss, and 
a windshield device located between the wind wheels, 
wherein the wind wheel comprises a wheel frame and a plurality of blades uniformly distributed at a periphery of the wheel frame; the truss and the wind wheels constitute a vertically-constrained horizontal-revolute pair; the wind wheels are respectively disposed at two sides of a center vertical line of the truss; the wind wheels are located at two sides of the windshield device and have opposite rotation directions, the rotation directions of the wind wheels are set to allow a power output region of the blade to be located at a side adjacent to the windshield device, a rotation axis of the truss and rotation axes of the wind wheels are located in a same vertical plane; and
wherein the wheel frame of the wind wheel is a spindle-containing wheel frame or a spindle-free wheel frame; when the wheel frame is the spindle-containing wheel frame, the 
further comprising a second windshield device disposed in the wind wheel, wherein a horizontal size of the second windshield device is smaller than a diameter of the wind wheel, and a vertical size of the second windshield device is smaller than a height of the wind wheel.

With respect to claim 17 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a power device for increasing low flow rate fluid utilization efficiency as recited by independent claim 1, comprising:
a load-bearing body, 
a truss rotatably connected to the load-bearing body, 
at least two wind wheels connected to the truss, and 
a windshield device located between the wind wheels, 
wherein the wind wheel comprises a wheel frame and a plurality of blades uniformly distributed at a periphery of the wheel frame; the truss and the wind wheels constitute a vertically-constrained horizontal-revolute pair; the wind wheels are respectively disposed at two sides of a center vertical line of the truss; the wind wheels are located at two sides of the 
wherein the truss comprises a plurality of cross beams and a plurality of upright columns to support the plurality of cross beams; and
wherein the truss comprises more than two cross beams, a truss structure having a plurality of rows of cross beams in a vertical direction is constituted, and the power device further comprises a third windshield device disposed between upper and lower wind wheels in two adjacent rows.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coman (US 10,790,724) discloses a wind-water dually useful turbine.
Brammeier (US 5,495,128), (CN 111255628 A), (CN 106014855 A), Kiselovs (LV 14921 B), Mele (US 8,779,620), (CN 102174926 A), Unno (US 2010/0048462) disclose a load-bearing body with at least two wind wheels.
Minchey (US 6,179,563), (CN 102459884 A), Nguyen (US 8,016,544), Grenier (US 2011/0123332), Lucas (US 2008/0199314), Horjus (US 6,948,905), Boatner (US 2003/0235498), Pacheco (US 2003/0201645), Bair (US 4,303,835), Bolie (US 4,204,805) disclose a load-bearing body with a truss.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832